Citation Nr: 1230772	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  05-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1964 to July 1968.  His military occupational specialty (MOS) was fire control technical, gun fire control.  For his honorable service, the Veteran was awarded the National Defense Service Medal (NDSM), the Vietnam Service Medal (VSM) with one Bronze Star, and the Vietnam Campaign Medal (VCM) with device.  The Veteran did not serve in combat during his time in active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran submitted a notice of disagreement with this determination in January 2005, and timely perfected his appeal in September 2005.

The Veteran provided testimony at a Board central office hearing before a Veterans Law Judge in June 2006.  That VLJ has since retired from the Board.  The Board notes that an appellant is entitled to a hearing with a VLJ who will decide his or her appeal.  See 38 U.S.C.A. § 7107(e) (West 2002); 38 C.F.R. § 20.707 (2011).  The Board notified the Veteran of his right to another hearing and in September 2010, the Veteran testified at a second Board central office hearing before the undersigned VLJ in connection with this appeal.  Transcripts of both hearings have been prepared and incorporated into the evidence of record.

The Veteran's claims came before the Board in October 2007 and February 2011.  On both occasions, the issues enumerated above were remanded for additional evidentiary development.


Clarification of Issue on Appeal

The Veteran filed his original claim of entitlement to service connection for "delayed stress syndrome" in March 1982.  A June 1982 rating decision denied this claim.  In October 2003, the Veteran filed the present claim of entitlement to service connection for PTSD.  As the Veteran had previously claimed entitlement to "delayed stress syndrome," it is clear that his current claim of entitlement to service connection for PTSD is duplicative of his 1982 claim.  Thus, in February 2011 the Board characterized this claim as a petition to reopen a previously denied claim.  The February 2011 Board decision reopened the Veteran's claim based on the receipt of new and material evidence in support of his claim.

As is discussed in more detail below, the medical evidence of record also indicates that the Veteran has been diagnosed with depression and anxiety.  Although not claimed by the Veteran, the Board has expanded his original claim to include all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the Veteran was not prejudiced thereby.  As will be discussed below, the RO obtained all available medical records, which included diagnoses of depression as well as PTSD.  The RO, in letters dated in November 2003 and November 2007, asked for evidence of "a relationship between your current disability and an injury, disease, or event in military service."  The Veteran also presented testimony as to the relationship between his military service and his current mental disability at both of his Board hearings in June 2006 and September 2010.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board's expansion of the issue at bar.

Referred Issues

The issues of entitlement to service connection for skin rashes, kidney stones and blackouts have been raised by the record.  See Board Hearing Transcript, September 7, 2010, p. 19; Veteran's Statement, March 11, 2009.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore, the Board does not have the jurisdiction to adjudicate them.  Accordingly, the aforementioned issues are referred to the AOJ for appropriate action.

Remanded Issue

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not engage in combat and there is no corroboration or verification of the occurrence of the Veteran's claimed in-service stressors.

2.  The Veteran's acquired psychiatric disorder, to include PTSD, has not been medically attributed to any verified in-service stressful incident. 


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in November 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  He was later provided with additional notice of VA's duties to notify and assist him in April 2006 and November 2007.  To the extent that these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in April 2006 and November 2007, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and additional supplemental statements of the case were provided to the Veteran in January 2010 and May 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board also notes that VA issued the Veteran letters dated in August 2009 and April 2012, requesting his assistance in providing additional information necessary to verify his alleged stressors.  The Veteran did not reply.  The duty to assist is not always a one-way street.  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA obtained the Veteran's Social Security Administration (SSA) disability determination as well as the corresponding medical records associated therewith.  The Veteran's Virtual VA electronic file was also reviewed, to which no additional evidence has been added.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 1982, February 2004, January 2008 and March 2011, the results of which have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the aforementioned examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its October 2007 and February 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) contacted all possible sources in order to verify the Veteran's claimed stressors, and provided him with appropriate VA examinations.  The AMC later issued supplemental statements of the case in January 2010 and May 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2011); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. §3.304(f)(3) (2011); see also 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010). 

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran contends that he currently suffers from PTSD as a result of his active duty service.  Specifically, the Veteran claims that while he was stationed aboard the USS Ponchatoula, the following stressors caused his PTSD: (1) experiencing significant storms; (2) the dangers associated with refueling other ships; (3) witnessing aircraft accidents while refueling aircraft carriers; (4) seeing soldiers washed overboard during storms; (5) being exposed to the dangers of the enemy throwing explosives at his ship; and (6) when the USS Franklin Delano Roosevelt lost its steerage and ran into the USS Ponchatoula.

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD, from at least September 2003.  See VA Medical Center (VAMC) Treatment Note, September 9, 2003.  This diagnosis has been attributed to the Veteran's account of his military service.  The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).


The crucial inquiry, therefore, is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and his currently diagnosed PTSD.  The Board concludes that he has not.  Even assuming a diagnosis of PTSD, the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy during active duty service, and the record does not otherwise contain evidence, which confirms his account of in-service stressors.  

Review of the Veteran's service treatment records reveals that upon entry into active duty service, the Veteran's psychiatric condition was considered normal upon clinical evaluation.  Further, the Veteran himself specifically denied experiencing frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed-wetting, nervous trouble of any sort, any drug or narcotic habit, and an excessive drinking habit.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, July 2, 1964.  The Veteran's remaining service treatment records are completely negative for any complaints of or treatment for a psychiatric disorder.  Upon discharge from service, the Veteran again participated in a clinical evaluation, which found his psychiatric state to be normal.  See SF 88, Service Separation Examination Report, July 2, 1968.  For his honorable service, the Veteran was awarded the NDSM, the VSM, and the VCM.

Review of the Veteran's service personnel records reveals that, consistent with his assertions, the Veteran was stationed aboard the USS Ponchatoula from November 16, 1965 to April 16, 1968.  The USS Ponchatoula, a 38,000-ton (full load displacement) Neosho class oiler, was commissioned in January 1956.  Transferred to the Pacific Fleet shortly afterwards, she regularly deployed to the Far East to provide logistics support.  See USS Ponchatoula (AO-148, later T-AO-148), 1956 - 1999; www.history.navy.mil/photos/sh-usn/usnsh-p/ao148.htm.  The evidence also demonstrates that in 1964, the USS Ponchatoula deployed to the South China Sea to refuel ships along the coast of Vietnam.  See en.wikipedia.org/wiki/USNS_ Ponchatoula_(T-AO-148).  

Given the lack of evidence of any combat service, the Veteran's specific denial of experiencing combat and the Veteran's denial of feeling intense fear from enemy attacks (see VA PTSD Examination Report, March 30, 2011), the Veteran's testimony alone is insufficient to establish the occurrence of the claimed stressors under the recently revised regulations.  Therefore, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  

In attempting to verify the Veteran's alleged stressors, VA contacted the U.S. Armed Services Center for Unit Records Research (CURR), now referred to as the Joint Service Records Research Center.  In December 2004, CURR replied that the command histories for the USS Ponchatoula from 1966 to 1968 had been reviewed.  It was noted that the USS Ponchatoula had conducted operations in the Gulf of Tonkin and the South China Sea during this time period.  There was no documentation that the USS Ponchatoula was in port in Vietnam or that the Veteran went ashore.  See CURR Response, December 8, 2004.  There was not enough evidence otherwise to verify the Veteran's alleged stressors.

VA also reviewed the USS Ponchatoula December 1966 deck logs submitted by the Veteran.  Notations revealed that a man was picked up in a life raft after he ditched his aircraft in the South China Sea.  There were also notations that the USS Ponchatoula avoided collisions while refueling.  See USS Ponchatoula Deck Logs, December 1966.  There was no indication that the USS Ponchatoula sustained fire from the enemy, lost sailors at sea or collided with the USS Franklin Delano Roosevelt.  However, during his March 2011 VA PTSD examination, the Veteran indicated that while he initially believed the USS Ponchatoula had been hit by the USS Franklin Delano Roosevelt, after researching the incident, he discovered that this happened to another tanker and not his ship.  See VA PTSD Examination Report, March 30, 2011.

In August 2009 and April 2012, VA issued letters to the Veteran requesting additional information with respect to his stressors.  He did not respond.  Although the Board appreciates the Veteran's sincere belief that he is entitled to compensation for his diagnosed PTSD, there is no credible supporting evidence of record to verify his alleged stressors.

Accordingly, the claim is denied as the preponderance of the evidence is against a finding that the Veteran engaged in combat with the enemy while on active duty, his reported stressors are unrelated to fear of hostile military or terrorist activity, and there is no independent verification of the Veteran's reported in-service stressors.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

As a final note, and for the sake of completeness, the Board notes that over the years, in addition to being diagnosed with PTSD, the Veteran has been diagnosed with depression (upon hospital admission in January 2006) and anxiety (in 1982).  According to the March 2011 VA examination, he currently carries only a diagnosis of PTSD.  In any event, there is no suggestion in the medical evidence that any other diagnosed psychiatric disorders, past or present, were incurred in or were/are otherwise related to the Veteran's military service.  See Clemons, 23 Vet. App. 1 (2009). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

As noted above, the AOJ has not yet had the opportunity to adjudicate the Veteran's newly raised issues of entitlement to service connection for kidney stones, skin rashes and blackouts.  As a favorable determination on these claims would alter the basis TDIU consideration, the Board must remand the Veteran's TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claimant's claim for the second issue.)  Thus, the Board instructs that the TDIU claim, while on remand, be deferred until a determination on the aforementioned claims has been made.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

After the AOJ has adjudicated the Veteran's claims of entitlement to service connection for kidney stones, skin rashes and blackouts, it should then readjudicate the Veteran's claim for TDIU.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


